Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting it of a violation of sections 21-B and 23 of the Zoning Resolution of the City of New York by maintaining an advertising sign on the roof of a building owned by it and located within 200 feet of an arterial highway. Judgment reversed on the law and information dismissed. The findings of fact are affirmed. The terms “ business ” and “ service ” as used in section 1 (q) of the zoning resolution have a commercial meaning and relate to an activity performed for compensation or profit. If the legislative body had intended to include a prohibition of advertising signs publicizing idealistic, religious, or public welfare causes, it would have said so. There was no charge made by the defendant for the space occupied by the subject sign, which solicited memberships in United World Federalists, Inc., a nonprofit membership organization which advocates the remodeling of the United Nations into a world government as the best means *812of achieving peace. The objective of world peace has no aspect of a commercial enterprise. Adel, Acting P. J., MacCrate, Beldock and Murphy, JJ., concur; Schmidt, J., dissents and votes to affirm.